                    Case 1:20-cv-01609-AJN-GWG Document 50-2 Filed 06/03/21 Page 1 of 4


              Gmai
FW: False Teman Claims of MVI "Going out of business"
1 message

A Goldenberg <AGoldenberg@goldmontrealty.com>




 From: Samuel Taub <samuel.t@mvisystems.com>
 Sent: Tuesday, December 10, 2019 1:20 PM
 To: A Goldenberg <AGoldenberg@goldmontrealty.com>
 Subject: Fwd: False Teman Claims of MVI "Going out of business"



 See below the email I had to send out after his false claims about my company.



 Samuel Taub
 Chairman, CEO & Founder




 MVI Industries, LLC

 2607 Nostrand Ave,   1st Fir

 Brooklyn, NY 11210


 Toll Free: 844-MVI-SYSTEMS

 T: 347 960-4726



 Visit   US   at:   MVlsystems.com




 This email and any documents accompanying this transmittal may contain information that is confidential or legally
 privileged. The information is intended only for the use of the individuals or entities named above. If you are not the
 intended recipient, you are hereby notified that any disclosure, copying, distribution or taking of any action in reliance
 upon the contents of this transmittal is strictly prohibited, and any documents should be returned to the sender
 immediately. If you have received this transmittal in error, please notify the sender immediately by return email.



 - - - Forwarded message ---------
 From: Samuel Taub <samuel.t@mvisystems.com>
                                                              4/26                                                000036
             Case 1:20-cv-01609-AJN-GWG Document 50-2 Filed 06/03/21 Page 2 of 4
Date: Wed, Sep 11, 2019 at 7:16 PM
Subject: False Teman Claims of MVI "Going out of business"
To: Sales Team <Sales@mvisystems.com>



Dear Friends,



It has come to our attention that there have been fraudulent emails going out, from a desperate competitor, that claims that
MVI is going out of business.



Nothing could be further from the truth!



Our company has recently closed on a very large capital injection backed by a powerful team of investors who have full faith
in the future success of MVI. As a matter of fact, in a very short time, this new investment has enabled our firm to unlock a
vast array of pent up demand through numerous new sales agreements.



We have never been stronger, and the future has never looked this promising!



Our newest product, the KeyCom BOLT, has been extremely successful this year. The product has been in such high
demand, that we sold out our inventory rapidly, and are excited to receive a new major shipment any day. Its sleek look and
all-weather stability, has impressed even the most discerning residents and management companies alike.



Our competitors have of course noticed, and are attacking us with full legal force. They intend to stamp us out with legal fees,
false claims, and the like, before we have a chance to take over the market.



There is NO validity to any of their claims. We intend to fight them with full force in court. Any reference to "Liquidation" or
"Going out of business" claims that were brought forward, were simply negotiation tactics, to try to stamp out ludicrous
litigation.



As far as Mr. Ari Teman himself, it is my personal recommendation to stay far away from him, and any of his many
companies.



A quick search on him on the internet, will demonstrate all that you need to know about him.



In addition, I would recommend to anyone that seriously entertains his "FREE" offers, that they carefully review his
unbelievable "Terms of Services" here: https://gateguard.xyz/legal/terms.php



Please note that by just requesting a quote, you will be signing up for 360 months (30 years!), to ALL of your buildings, and
you will need to pay $50k for any building that you decide not to deploy his product on, or take it off of. That's just one of the
many outrageous items that you will be agreeing to.



See below from his pricing on his website, all the way at the bottom:


                                                               4/26                                                 000037
                  Case 1:20-cv-01609-AJN-GWG Document 50-2 Filed 06/03/21 Page 3 of 4

  Installation:                           FREE (Normally S1499)

  Device:                                 FREE ( Normally S5600)

  Montl1ly plans ore paid yearly.         First 2 yoars upfront

  security doposit:                       S849

  CAT5 to Basement/Utility Room:          S849 for up to 5 hours

  Insurance:                              Included FREE (S698 doductible)

  lGEl Doto included:                     S17/GB additional

  Per unit import/ setup foe (optional)   S6

  30 Days of records included             Add 1 year +S99/mo




  Condo/Coop Service Feos                 Due to the nature of t11e condominium /cooperative buying p rocess involving much long0r soles
                                          cycles. board meetings. etc for much lower-volume soles we ore unable to extend our free offer.
                                          There will be a S5,600 device f0e and S84 9 Installation fee added to condo/coop orders a nd a
                                          S99.99/mo additional Cando/coop Support fee.




  Insurance (Free!):                      Included in all p lans. S698 deductible
                                          If someone b reaks your device (which is really tougl1 to do!) we·11 replace It

  Terms:                                  Shipping&. Tax not included. Security Deposit a nd Gold Plan service required.
                                          360 Mont11 CoPtroct 24 montl1s paid upfront on Install No refunds or concollotions
                                          100+ units requires Platinum p ion.
                                          Fobs/Cards: S3.49/cord + S0.55/mo/tenont




If anyone would like more details on the lawsuits pending against us, or on our competitors, please reach out to me.



Thank you for being our loyal customers and friends, and I look forward to many more years of serving your needs.



Yours truly,



Samuel Taub

Chairman, CEO & Founder




MVI Systems, LLC

2607 Nostrand Ave, 1st Fir

Brooklyn, NY 11210

Toll Free: 844-MVI-SYSTEMS

T: 347 960-4726



Visit us at: MVlsystems.com                                                         4/26                                                    000038
            Case 1:20-cv-01609-AJN-GWG Document 50-2 Filed 06/03/21 Page 4 of 4


This email and any documents accompanying this transmittal may contain information that is confidential or legally privileged.
The information is intended only for the use of the individuals or entities named above. If you are not the intended recipient,
you are hereby notified that any disclosure, copying, distribution or taking of any action in reliance upon the contents of this
transmittal is strictly prohibited, and any documents should be returned to the sender immediately. If you have received
this transmittal in error, please notify the sender immediately by return email.




                                                             4/26                                                000039
